WILKEY, Circuit Judge,
dissenting:
This appeal raises the question whether, members of the District of Columbia Court of Appeals Committee on Unauthorized Practice of Law are entitled to absolute or qualified immunity in a suit alleging deprivation of constitutional rights in the course of an investigation. The district court did not specifically address this issue, but entered an order granting summary judgment to appellee members of the Committee, concluding that “this Court is satisfied that the actions of Defendants in investigating Plaintiffs’ practice of law were reasonable and within their lawful authority.” Although I agree that the Committee’s actions were within the scope of its lawful authority, I believe that qualified immunity is the appropriate standard here, and that summary judgment on that basis was not warranted by the record. Therefore I would reverse and remand for further proceedings consistent with a qualified immunity standard.
I. BACKGROUND
A. The Relevant Statute and Rules
The District of Columbia Court of Appeals is authorized by statute to “make such rules as it deems proper respecting the examination, qualification, and admission of persons to membership in its bar, and their censure, suspension, and expulsion.”1 The Committee on Unauthorized Practice of Law, “consisting of six members of the Bar of [that] Court,” was accordingly established by Rule 46 II (a) of the District of Columbia Court of Appeals. The members are appointed by the court of appeals, serve staggered three-year terms, and are to receive “such compensation and necessary expenses as the Court may approve.”2 The Committee is empowered, “[s]ubject to the approval of the Court [to] adopt such rules *51and regulations as it deems necessary to carry out the provisions of this rule.”3
The Committee is to enforce Rule 46 II (b):
(1) No person shall regularly engage in the practice of law in the District of Columbia or in any manner hold himself out as authorized or qualified to practice law in the District of Columbia unless he is an enrolled active member of the Bar.
Rule 46 II (b)(6)-(7) excepts from this general prohibition persons practicing before courts and agencies of the United States in the District of Columbia to the extent authorized by those bodies.4
Further, the Committee may commence proceedings seeking contempt penalties and/or injunctive relief for violations of this rule. The proceedings are to be held before a judge designated by the chief judge and are “subject to review in the usual appellate practice.”5
The duties of the Committee are made clearer in its own rules. Committee Rule A deals with investigations. It provides that in the course, of an inquiry, the testimony of any witness the Committee deems relevant may be taken. “Such testimony may be taken under oath. Any transcript of the testimony shall be for the use of the Committee.” Witnesses are allowed to have counsel present at the inquiries. In addition, “[attendance of witnesses may be compelled by subpoena upon application therefor to the Chief Judge . . . .”6
Another Committee rule lists four types of action that may be taken by the Committee. They are: “(1) to close an inquiry without further action, (2) to accept voluntary compliance from the person or persons concerned, (3) to issue a formal opinion, and/or (4) to petition the Court for a Rule to Show Cause in accordance with Rule 46 II b . . . .” 7
It is the Committee’s conduct prior to and during an investigation apparently authorized by Committee Rule A that gives rise to this action.
B. The Factual Setting
Appellants Morton L. Simons and Barbara M. Simons are admitted to practice before the courts of New York State, the Supreme Court of the United States, the United States Courts of Appeals for the District of Columbia, Third, Fifth, and Tenth Circuits, as well as various federal regulatory agencies. They have maintained offices in the District of Columbia since 1962 to facilitate their practice before those federal courts and agencies, although they are not admitted to the Bar of the District of Columbia Court of Appeals.
*52Appellees, the Chairman and members of the Committee on Unauthorized Practice of Law, are attorneys and members of the District of Columbia Bar. In April 1974 the Chairman wrote to Mr. Simons informing him that Simons’ listing in the local yellow pages conveyed the impression that he was holding himself out as authorized to practice in the District. The letter requested “prompt written advice as to whether or not you are a registered member of the District of Columbia Bar, and if so, your status, Bar number, and date of admission to the Bar.”
Responding, Simons informed the Chairman that he was admitted to practice in New York and before various federal courts and agencies, but “not admitted to practice before the local courts of the District of Columbia.” He wrote, “I certainly do not regard the telephone listing as a representation that I practice or intend to practice in the local court system. Rather the listing is intended as a convenience to other federal agency practitioners in locating my phone number, just as I find it a convenience to use the listings to locate theirs.”
The Chairman’s reply contended that if one engages in law practice in the District of Columbia or holds himself out as authorized to practice law in the District of Columbia he must be a member of the District of Columbia Bar. Law practice, of course, includes law practice involving federal agencies and Appellate Courts. It is not limited merely to appearances before the local courts or general practice involving local law.
Furthermore, it should be noted that in both the telephone book and your stationery you refer to yourself as a lawyer with no indication that you are not admitted in the District of Columbia. Both constitute means of holding out the right to practice in this jurisdiction.
Accordingly, you should take steps to become properly admitted to practice in this jurisdiction or cease any holding out as an attorney in the District of Columbia or the maintenance of a law office in the District of Columbia.
The letter then requested further advice of Simons’ plans of compliance with the rule.
In subsequent letters and a meeting with the Chairman, the Simonses argued that the local rule did not apply to their federal practice, based on the language of the rule and the Supreme Court opinion issued in Sperry v. Florida.8 They did, however, express a willingness “to carry a notation on [their] letterhead (and in the telephone book also, if feasible) indicating that [their] practice [was] exclusively before the federal courts and agencies.”
The Chairman then instituted a proceeding to “develop pertinent facts relating to the question of whether [the Simonses] were or were not” in violation of Rule 46 II. A subpoena issued commanding the presence of Mr. Simons at a hearing of the Committee scheduled for 18 June 1975; the hearing was later rescheduled for 9 July 1975. Simons did not appear personally there, but was represented by counsel. Counsel requested a statement of (1) the matters considered to be in issue, and (2) the procedures to be followed by the Committee in the case. She said if both the requests were granted, Simons would appear voluntarily.
C. The Course of These Proceedings
This action was filed on 18 July 1975, shortly after the meeting between Simons’ counsel and the Committee. The complaint sought declaratory and injunctive relief as well as damages and attorneys’ fees. When the Simonses sought to initiate discovery, the Committee moved for a protective order. During the course of oral argument on the motion in October 1975, the district court dismissed the complaint on the grounds of lack of subject-matter jurisdiction and prematurity.
*53Simons appealed, and on 28 September 1976 this court9 reversed and remanded. The court ordered:
[T]he judgment of the District Court appealed from in this cause is hereby reversed, and this case is remanded to the District Court with instructions to defer further action for a reasonable period of time to afford appellants an opportunity to obtain a definitive ruling as to whether their activities violate the rules of the District of Columbia Court of Appeals governing the practice of law, and to allow the unauthorized practice of law proceedings to be concluded. Thereafter the District Court will expeditiously proceed tó decide the issues presented in the complaint before it unless they have been otherwise disposed of.10
After remand, the Simonses again sought to commence discovery, but the trial court granted the Committee members’ motion for a protective order on 14 December 1976. In the meantime, the Committee conducted a proceeding to determine whether the Simonses were in violation of Rule 46 II. At the conclusion of the proceeding, the Committee by letter advised Mr. Simons that it had “closed its file.” The Committee decided that “while your letterhead and telephone listing constitute a technical violation of Rule 46 II, in view of all the surrounding circumstances, there has been no prejudice to the public and therefore no occasion for the Committee to take further action.”11
Once more the Simonses attempted to undertake discovery. The Committee members moved for a protective order, and shortly thereafter moved for summary judgment. The district court granted the members’ motion for summary judgment, arriving at the following conclusions:
While the Court agrees that it has subject matter jurisdiction in this suit, this Court is not persuaded by Plaintiffs’ other arguments. With respect to the declaratory judgment and injunction aspects of this action, the Court finds such to have been mooted by the outcome of the proceedings before the Bar Committee in May, 1977. With respect to the issue of damages, and after examination of the record, this Court is satisfied that the actions of Defendants in investigating Plaintiffs’ practice of law were reasonable and within their lawful authority.
Accordingly, summary judgment for Defendants is in order.12
The Simonses filed this appeal, and both sides moved for summary disposition of the appeal. On 3 March 1978 this court13 summarily affirmed the dismissal for mootness of the injunctive and declaratory portions of the suit, but denied the motions for summary action as to the dismissal of the damages portion of the suit.
II. THE APPROPRIATENESS OF SUMMARY JUDGMENT
At the outset it is important to note that we all agree that the district court correctly held that the actions of the Committee were within the outer perimeter of its lawful authority. We are also agreed that if qualified immunity is the appropriate standard, the district court erred in granting summary judgment on this record. Because I think that the Chairman and members of the Committee are entitled only to qualified immunity against the claims of constitutional deprivations here, I would reverse and remand.
A. Scope of Authority
A public official is entitled to immunity from suit so long as the act causing injury *54is not “manifestly or palpably beyond his authority,” but rather has “more or less connection with the general matters committed by law to his control or supervision.”14 Here I cannot say the Committee’s actions were beyond the “outer perimeter”15 of its authority.
The Simonses contend that the Committee’s actions were outside the scope of its authority because it was attempting to interfere with their exclusively federal license in contravention of Sperry v. Florida16 and the wording of Rule 46 II.17 However, to prove that an act is outside an official’s scope of authority, it is not sufficient to show that it was illegal. As this court recently said in Briggs v. Goodwin, “the difficulty with this approach is that any allegation that an official, acting under col- or of law, has deprived someone of his rights necessarily implies that, in the particular case, the official exceeded his authority. Such logic would completely abrogate the doctrine of immunity.”18 The Committee clearly had authority to investigate and take action when there was a possibility that unadmitted persons were practicing law or holding themselves out as authorized to practice in the District of Columbia. The Committee’s conduct scrutinized by this suit is precisely of that nature. That the Committee may have erred in its interpretation of the applicable rule and constitutional provision during its investigation and attempts to secure voluntary compliance does not remove the act from its scope of authority-
I then agree with the court’s affirmance of the finding of the district court that the Committee’s actions were within the scope of its lawful authority for purposes of immunity doctrine. The principal remaining issue is whether the Chairman and members of the Committee are entitled to absolute, qualified, or no immunity.
B. Qualified Immunity is the Appropriate Standard
The trial court applied no visible standard in finding that the Chairman and members of the Committee were immune from this action. By finding that “the actions of [appellees] in investigating [appellants’] practice of law were reasonable and within their lawful authority,”19 the judge may have determined sub silentio that qualified immunity was appropriate, or may have thought in terms of absolute immunity, or immunity, period. If the trial judge thought in terms of absolute immunity or immunity without qualification, I believe he erred; if he meant qualified immunity, I would still reverse and remand because summary judgment based on qualified immunity was not possible on this record.
1. The Chairman and Members of the Committee Are Entitled to Some Degree of Immunity
Because the Committee was created and its members appointed by the District of Columbia Court of Appeals to assist in the elimination of unauthorized practice of law in the District, I believe that they are persons performing a public function entitled to some degree of immunity.
Appellants argue that the Chairman and members of the Committee are entitled to *55no immunity at all. After observing that “the precise nature of defendants’ status is one of the facts in dispute,” appellants proffer two principal reasons why immunity should be inappropriate. The first reason for denying Committee members immunity is that they are “lawyers in private practice,” not “judges, nor prosecutors, nor grand jurors.”20 Appellants also point out that the inquiries were carried out in private offices, and not in a courtroom.21 The second reason to withhold immunity is that the Committee’s function “is simply not a. judicial function . . . . [Prevention of the unauthorized practice of law is no more a judicial function than prevention of the unauthorized practice of medicine is a medical function.”22 They contend that “[restraining the unauthorized practice of any profession ... is one of the police powers,”23 and that the Committee’s functions “are essentially, those of a licensing board.”24
Appellants’ first argument should be rejected immediately. Any immunity that the Committee members may have by virtue of their public office is not dissipated because they are also private practitioners. “The crucial inquiry concerns the nature of the official behavior challenged, not the identity or title of officers responsible therefor.”25 The behavior here challenged was that of appellees in the role of Committee members, not in their role of private practitioners.
It is granted that appellees are not grand jurors, judges, or prosecutors, but this does not mean that they are not participating in a judicial function.26 Opinions from several other circuits recognize that bar organizations are entitled to quasi-judicial immunity in matters concerning admission of attorneys or the taking of adverse action against them.27 While in my view these cases do not compel us to apply absolute immunity to the Committee’s activities, they are persuasive authority for granting some degree of immunity.
Certainly the bar licensing function is not merely “tacked on” to the court’s judicial function; rather, the determination of who appears before it is inherent in the judicial power.28 The Committee’s work may not be as crucial to the functioning of the judicial system as that of a judge, jury, prosecutor, defense lawyer, or witness,29 but that does not mean it is without importance. The statute authorizing the court of appeals to issue rules and regulations on the licens*56ing of attorneys30 evidences an important public interest in assuring that parties in the judicial system be represented by those meeting minimal standards of competency and morality. I believe that “[d]enying any measure of immunity in these circumstances ‘would contribute not to principled and fearless decision-making but to intimidation’”31 of these officials in the performance of important public functions.
Thus, I believe that the work of these Committee members is sufficiently related to the judicial process to warrant some degree of immunity.
2. The Committee Was Engaged in Investigative Conduct, Warranting Only Qualified Immunity
On the authority of Briggs v. Goodwin32 I would hold that the Committee was prineipally engaged in investigatory, rather than advocatory activity, and therefore its members are protected only by qualified immunity against the allegations of constitutional deprivations.33
Appellees refer us to the several opinions in other circuits that recognize a quasi-judicial immunity for bar organizations in regulating the admission and discipline of attorneys34 as authority for applying absolute immunity here. It is argued that the Committee should be granted absolute immunity for its similar activities. The argument may be strengthened if one compares the Committee’s duties to those of a prosecutor.35 Butz v. Economou36 held that those administrators “performing certain functions analogous to those of a prosecutor” should be immune for “any decision to inci*57ate or continue a proceeding subject to agency adjudication.”37
On the other hand, in Dacey v. New York County Lawyers Association38 the Second Circuit held that the bar association was not entitled to immunity with respect to its institution of contempt proceedings against the author of How to Avoid Probate! for the unauthorized practice of law. The court found that the author’s first amendment rights outweighed any immunity interest possessed by the association in that situation. However, the court affirmed the district court’s dismissal of the case because the association had “probable cause” to initiate proceedings against the author. This seems tantamount to a holding that when first amendment rights are impinged, such bar entities are entitled to only qualified immunity for their enforcement activities,39 and that good faith (i.e., probable cause) was a valid defense in Dacey.
I am not sure that this type of entity is ever protected by absolute immunity. Assuming arguendo that the Committee could be entitled to absolute immunity for decisions to initiate or continue proceedings, I think that the investigative/advocatory dichotomy developed in Briggs v. Goodwin mandates application of qualified immunity here.
In Briggs it was alleged that a special U.S. attorney conducting a grand jury proceeding had perjured himself in responding to a judge’s query if any of the subpoenaed members of an anti-war organization were government informers. The purported perjury took place in open court, the defendant attorney having been sworn to testify. In affirming the district court’s refusal to dismiss the section 1983 action subsequently brought against the U.S. attorney on the basis of absolute immunity, this court held:
When a prosecutor is engaged in essentially investigative as opposed to advocatory activities, the considerations of public policy which necessitated a grant of absolute immunity in Imbler no longer control. Regardless of his official status, a prosecutor functioning primarily as an investigator should be accorded only the qualified immunity typically conferred on other investigative officers. The crucial inquiry concerns the nature of the official behavior challenged, not the identity or title of the officer responsible therefor.40
The court then found that the attorney’s “statement to the federal district court in Florida is properly characterized as an act of investigation rather than advocacy.41
Of course some investigative conduct is so intimately connected with a prosecutor’s ad*58vocacy role that it is protected by absolute immunity.42 This immunity “extends only so far as necessary to protect a prosecutor’s decision with respect to the initiation and conduct of particular cases.”43
If a prosecuting attorney’s making a sworn statement to a presiding judge during a grand jury proceeding is investigative, then the conduct here is a fortiori investigative rather than advocatory behavior. Goodwin was appearing in open court as lead counsel for the United States in a criminal proceeding, certainly on the surface an advocate’s role, and only stepped aside momentarily to answer one question as a witness; both counsel and witness normally enjoy absolute immunity while appearing in court. No role as advocate (or witness) is ascribed to appellees here. The allegedly injurious act in Briggs took place during a grand jury proceeding, an integral part of the prosecutorial process; no contempt proceeding had been brought at the time of the Committee’s acts complained of here. The prosecutor’s purported perjury in Briggs took place in open court, the Committee’s activities were conducted outside of court.44 In short, I am persuaded that the Committee’s actions here were further removed from the advocacy role than the act complained of in Briggs, and must be classified as essentially investigative.
The majority is of the view that this appeal may be distinguished from Briggs because here the investigative activity of the Committee had “focused upon both a set of defendants and a specific wrong.” They submit that because the Committee had already ascertained that the Simonses were holding themselves out as attorneys despite their lack of membership in the local bar, “[a] prima facie case had been established and the Committee was trying to determine whether the apparent violation was genuine and, if so, whether it warranted a formal proceeding.” My colleagues suggest that Briggs “clear[ly]” holds “that prosecutorial activity is absolutely immune when it becomes focused upon a ‘particular criminal proceeding.’ ” Because the investigation dealt with particular individuals and particular wrongs, the majority would apply absolute immunity.45
I cannot agree with this reading of Briggs. The language relied upon by the majority states:
Although ... a prosecutor’s advocacy function does extend beyond the confines of the trial courtroom, the examples of such preliminary advocate activities provided by the Supreme Court are instructive for their common focus on a particular criminal proceeding. By the plain import of the Court’s remarks, absolute immunity under Imbler extends only so far as necessary to protect a prosecutor’s decision with respect to the initiation and conduct of particular cases. Imbler does not, in our reading, immunize prosecutors for any and all measures they may undertake in the course of wide-*59ranging law enforcement investigations or general fact-finding expeditions.46
I read this language as holding that a prosecutor’s activity must relate to a particular criminal proceeding to be protected by absolute immunity; I do not read it as declaring that all dealings by prosecutors with particular cases are shielded by absolute immunity.47 For absolute immunity to apply, Briggs holds that the questioned conduct must be intimately connected with “the initiation and conduct of particular cases." Thus, I believe that particularity is but one of a number of factors to be considered and it is not wholly determinative of whether an activity is deemed investigative or advocatory.48
*60In any event, I am not so certain that this investigation was more particularized than that in Briggs. The Chairman’s original letter, to Simons implies that the Committee was also investigating others who appeared to be holding themselves out as authorized to practice in the District of Columbia.49 The facts are not clear as to precisely how many others the Committee was investigating, but it could well be that this was the same sort of “fishing expedition” or broad-scale investigation found in Briggs.
In arguing that the Committee’s inquiry had narrowed to particular individuals and a particular wrong, the majority seems to place heavy reliance on the “prima facie” case established by the Committee members “[fjrom their first contact with the Simons.”50 I am not so sure that such a case had been established. Although the Simonses were not members of the D.C. bar, they were admitted to practice before federal bodies in Washington, and by the local rules and Sperry v. Florida arguably were entitled to maintain an office in the District of Columbia without belonging to the local bar.51 The Committee was made aware of these circumstances near the beginning of the investigation. The propriety of continuing the investigation in light of these facts may have been highly questionable.
In any event, I think the “prima facie” case argument is more relevant to good faith issues than it is to determining the appropriate level of immunity.52 I certainly do not believe that the possible existence of a prima facie case against the Simonses cloaks all subsequent investigative behavior by the Committee with absolute immunity.
Appellees attempt to distinguish Briggs by noting that the Committee here was “under the direct control and supervision of the District of Columbia Court of Appeals,” and lacked the functional independence from the judicial branch that the prosecutor possesses.53 Appellees submit that:
*61As members of a Committee concerned with the unauthorized practice of law in the District of Columbia, appellees are under the direct supervision and control of the District of Columbia Court of Appeals. That Court alone has the power to impose sanctions upon attorneys following a determination that its own standards have been violated, and, in the process, has ample opportunity to review the conduct of the Committee. Moreover, attorneys subjected to the Committee’s scrutiny are obviously not foreclosed from expressing their dissatisfaction to this judicial supervisory body when, in their legal judgment, an expression of dissatisfaction is in order.54
I cannot agree with the distinction. In Briggs the prosecutor was on the stand and in the courtroom. The judge. asked the question. The prosecutor was engaged in a proceeding with the grand jury, the centuries-old arm of the court. Here, while there ultimately may have been judicial supervision at a trial had the Committee sought to impose criminal sanctions, there appears to have been no judicial control over the Committee’s investigative activities.55 I simply cannot accept the proposition that the Committee’s actions far removed from the courtroom were more subject to judicial control than was the prosecutor on the stand in Briggs and working with the court’s grand jury in the courtroom.
Appellees also argue that their dealings with the Simonses did not resemble “those normally conducted by police officers, [but] were judicially authorized tasks which in-, volved the obtaining, reviewing, and evaluation of evidence.” They maintain that “[t]hese dealings were certainly necessary in order to make a determination whether to institute a proceeding in the District of Columbia Court of Appeals under its Rule 46 II or as a lesser alternative, to resolve the matter without resort to such a proceeding.”56
However, the fact that an investigation is made with a possibility of eventually filing or pressing charges does not bring the activity within the protection of absolute immunity. The conduct must be “intimately associated with the judicial phase”57 to be protected by absolute immunity. I would find the requisite relationship absent here. Apparently the Committee as an entity did not begin to contemplate formal or informal action of any sort until it instituted its inquiry proceedings.58 Even then, according to the Chairman’s affidavit, the hearings were conducted to decide whether appellants “were or were not in violation of . Rule 46 II,”59 apparently not with *62an immediate view of deciding to commence or not commence criminal contempt proceedings. I believe that the activities of Committee members prior to the inquiry and during the inquiry were not sufficiently proximate to a decision whether to institute proceedings to warrant absolute immunity, even assuming arguendo that such decision-making merits absolute immunity.
The majority opinion criticizes “appellants’ simplistic assertion that the Committee members are identical to prosecutors.” Although claiming to leave the issue undecided,60 my colleagues seem to suggest that the Committee possesses a broader immunity than prosecutors. This is based on assertions that the Committee’s function is more judge-like than that of prosecutors, its authority more limited, its work subject to closer judicial supervision, and its members more likely subjects for retaliatory lawsuits.61 I cannot agree with the implication that the Committee’s immunity is greater than a prosecutor’s.
To my knowledge, no court has ever stated that such bar committees are entitled to a broader grant of immunity than prosecutors. I think it is unseemly to implicitly hold or suggest that individuals attempting to prevent unauthorized persons from practicing law are entitled to more immunity than officers attempting to protect society from general crime. The public might view this unfortunate implication as another attempt by the legal profession to maintain and tighten its monopoly on the provision of legal services.
I do not suggest that the relationship of the Committee to the District of Columbia Court of Appeals is irrelevant to the immunity question. It is because of this relationship that I believe the members are entitled to some degree of immunity. However, I am of the view that at most the members are protected by the immunity granted prosecutors.62
C. Summary Judgment Based on Qualified Immunity Here Improper
I realize that to avoid the danger of significantly dampening the zeal of public officials, the Supreme Court has indicated that “damage suits concerning constitutional violations need not proceed to trial, but can be terminated on a properly supported motion for summary judgment based on the defense of [qualified] immunity.”63 Here, however, the affidavits were patently insufficient to support a motion for summary judgment based on qualified immunity. The Chairman’s affidavit does not affirmatively assert that he had a good faith belief that appellants were in violation of Rule 46 II. There is nothing in the affidavits or the district court’s opinion bearing on whether he “knew or reasonably should have known” his actions “would violate the constitutional rights” of appellants, nor whether “he took the action with malicious intention to cause a deprivation of [clearly established] constitutional rights or other injury” to them.64 And even if appellees allege under oath these and other matters relevant to a good faith defense, all would be subject to contradiction by appellants, whose right to explore such factual issues *63at trial could not be cut short by summary judgment. I would hold that summary judgment on this record was improper.
IV. CONCLUSION
I would reverse the order of the district court insofar as it granted summary judgment based on the immunity of the Chairman and members of the Committee. Therefore, I respectfully dissent.

. D.C.Code § 11-2501(a) (1973).


. D.C.Ct.App.R. 46 II (a)(1)-(2).


. D.C.Ct.App.R. 46 II (a)(2).


. The exceptions provide:
(6) Nothing herein shall prohibit any person from appearing and participating in a particular action or proceeding before any court of the United States to the extent that such appearance and participation is authorized by any rule or order of such court, provided the person is not otherwise regularly engaged in the practice of law in the District of Columbia or is not in any manner holding himself out as authorized or qualified to practice law in the District of Columbia without having become an enrolled active member of the Bar. This rule shall not be construed to repeal, supersede or modify any law or rule which relates to practice before any court of the United States.
(7) Nothing herein shall prohibit any person from practicing before any department, commission, or agency of the United States to the extent that such practice is authorized by any rule or regulation of any such department, commission or agency, provided the person is not otherwise regularly engaged in the practice of law in the District of Columbia or is not in any manner, except as permitted by the license granted by such department, commission or agency, holding himself out as authorized or qualified to practice law in the District of Columbia without having become an enrolled active member of the Bar. This rule shall not be construed to repeal, supersede or modify any law, rule or regulation which relates to practice before any department, commission or agency of the United States.


. D.C.Ct.App.R. 46 II (b)(8).


. Committee Rule A, para. 2, reprinted in Brief for Appellees at 12.


. Committee Rule B, reprinted in Brief for Appellees at 13.


. 373 U.S. 379, 83 S.Ct. 1322, 10 L.Ed.2d 428 (1963) (state may not prohibit nonlawyer patent agent registered with Patent Office from preparing and prosecuting patent applications within the state).


. The panel was composed of Chief Judge Bazelon and Judges Wright and Robinson.


. Simons v. Bellinger, 177 U.S.App.D.C. 270, 543 F.2d 417 (1976) (decided without opinion under Local Rule 13(c)).


.Letter from Edgar T. Bellinger to Morton L. Simons (9 May 1977).


. Simons v. Bellinger, No. 75-1164, slip op. at 3 (D.D.C. 6 Sept. 1977).


. The motions panel consisted of Judges McGowan, Leventhal, and Tamm. Judge Leventhal did not participate in the order.


. Spalding v. Vilas, 161 U.S. 483, 498, 16 S.Ct. 631, 637, 40 L.Ed. 780 (1896); Briggs v. Goodwin, 186 U.S.App.D.C. 179, 184-85, 569 F.2d 10, 15-16 (1977), cert. denied, 437 U.S. 904, 98 S.Ct. 3089, 57 L.Ed.2d 1133 (1978); Cooper v. O’Connor, 69 U.S.App.D.C. 100, 194, 99 F.2d 135, 139, cert. denied, 305 U.S. 643, 59 S.Ct. 146, 83 L.Ed. 414 (1935).


. Barr v. Mateo, 360 U.S. 564, 575, 79 S.Ct. 1335, 3 L.Ed.2d 1434 (1959). Although Butz v. Economou, 438 U.S. 478, 98 S.Ct. 2894, 57 L.Ed.2d 895 (1978), significantly narrowed the degree of immunity apparently granted executive officials by Barr, it did not purport to affect the scope-of-authority holding of Barr.


. 373 U.S. 379, 83 S.Ct. 1322, 10 L.Ed.2d 428 (1963); see note 8 supra.


. Pertinent excerpt at note 4 supra.


. 186 U.S.App.D.C. 179, 184, 569 F.2d 10, 15 (1977), cert. denied, 437 U.S. 904, 98 S.Ct. 3089, 57 L.Ed.2d 1133 (1978).


. Simons v. Bellinger, No. 75-1164, slip op. at 3 (D.D.C. 6 Sept. 1977) (emphasis added).


. Brief for Appellants at 17.


. Reply Brief for Appellants at 4.


. Id. at 5.


. Id.


. Id.


. Briggs v. Goodwin, 186 U.S.App.D.C. at 190, 569 F.2d at 21.


. Moreover, even if licensing is not a judicial function, appellees may still be protected by immunity. Just as members of the executive branch performing adjudicatory functions may be protected by the same absolute immunity provided judges, Butz v. Economou, 438 U.S. 478, 511-12, 98 S.Ct. 2894, 57 L.Ed.2d 895 (1978), so also those ostensibly acting under judicial supervision may be protected by the same qualified immunity provided members of the executive branch when constitutional deprivations are alleged.


. Kissel v. Breskow, 579 F.2d 425, 428-30 (7th Cir.1978); Slavin v. Curry, 574 F.2d 1256, 1266 (5th Cir.), modified on other grounds, 583 F.2d 779 (5th Cir. 1978); Mayes v. Honn, 542 F.2d 822, 824 (10th Cir. 1976) (dicta); Ginger v. Circuit Court, 372 F.2d 621, 625 (6th Cir.), cert. denied, 387 U.S. 935, 87 S.Ct. 2061, 18 L.Ed.2d 998 (1967); Clark v. Washington, 366 F.2d 678, 681 (9th Cir. 1966); Moity v. Louisiana State Bar Ass’n, 414 F.Supp. 180, 183 n.17 (E.D.La.), aff'd, 537 F.2d 1141 (5th Cir. 1976); Peterson v. Knutson, 367 F.Supp. 515 (D.Minn.1973), aff'd, 505 F.2d 736 (8th Cir. 1974); cf. Hoke v. Board of Medical Examiners, 445 F.Supp. 1313 (W.D.N.C.1978) (members of Board of Medical Examiners protected by absolute immunity for decision to prefer charges).


. See, e.g., Ex Parte Secombe, 60 U.S. (19 How.) 9, 13, 15 L.Ed. 565 (1857); Clark v. Washington, 366 F.2d 678, 681 (9th Cir. 1966); Laughlin v. Clephane, 77 F.Supp. 103, 105-06 (D.D.C.1947); J. H. Marshall & Assocs. v. Burleson, 313 A.2d 587, 591 (D.C.App.1973).


. See Briggs v. Goodwin, 186 U.S.App.D.C. at 218-25, 569 F.2d at 49-56 (Wilkey, J., dissenting).


. D.C.Code § 11-2501(a) (1973).


. Wood v. Strickland, 420 U.S. 308, 319, 95 S.Ct. 992, 999, 43 L.Ed.2d 214 (1975) (quoting Pierson v. Ray, 386 U.S. 547, 554, 87 S.Ct. 1213, 18 L.Ed.2d 288 (1967)) (relating to immunity of school board officials for § 1983 violations).


. 186 U.S.App.D.C. 179, 569 F.2d 10 (1977), cert. denied, 437 U.S. 904, 98 S.Ct. 3089, 57 L.Ed.2d 1133 (1978).


. Relying on our decision in Expeditions Unlimited v. Smithsonian, 184 U.S.App.D.C. 397, 566 F.2d 289 (1977), cert. denied, 438 U.S. 915, 98 S.Ct. 3144, 57 L.Ed.2d 1160 (1978), appellees argue that the “injury to business interests” they characterize as having been allegedly suffered by the Simonses does not “implicate the kind of basic constitutional rights which . limit” the traditional absolute immunity granted federal officers. Brief of Appellees at 26. In essence, appellees are asking the court to do one of two things: (1) to hold that appellants have made no claim compensable under the federal Constitution and find that any remaining nonconstitutional tort claim is precluded by absolute immunity; or (2) to hold that even if appellants state a compensable claim under the Constitution, the infringed right is not of sufficient magnitude to justify qualifying the appellees’ immunity.
I would decline the invitation. As to the first possibility, the district court has not made a finding regarding the validity of the constitutional claims, and, at this point, neither should we. As to the second, I do not believe it wise to base the degree of the Committee’s immunity on the magnitude of the constitutional right infringed. In Butz v. Economou, 438 U.S. 478, 98 S.Ct. 2894, 57 L.Ed.2d 895 (1978), respondents alleged facts giving rise to what might be termed “injury to business interests.” See id. at 482-83, 98 S.Ct. 2894. In its holding generally limiting the immunity granted federal executive officials against constitutional claims, the Court made no reference to the magnitude of the right infringed:
We therefore hold that, in a suit for damages arising from unconstitutional action, federal executive officials exercising discretion are entitled only to the qualified immunity specified in Scheurer, subject to those exceptional situations where it is demonstrated that absolute immunity is essential for the conduct of public business.
Id. at 507, 98 S.Ct. at 2911.


. Cases cited note 27 supra.


. Appellées also make a passing comparison of the Committee to a grand jury. They argue that both act “in ‘essentially the same’ manner . . . in 'searching out violations’ of law with a view to exercising enforcement powers,” and should be protected by the same absolute quasi-judicial immunity. However, the Committee possesses no more enforcement power than does a prosecutor — the power to commence and direct proceedings seeking sanctions against purported violators. Neither the Committee nor the prosecutor possesses independent power to impose sanctions, nor issue the equivalent of an indictment. For that reason, I believe that at most the Committee members are entitled to the immunity granted prosecutors, and that unquestionably depends on the function being performed by the prosecutor. Imbler v. Pachtman, 424 U.S. 409, 431 n.33, 96 S.Ct. 984, 47 L.Ed.2d 128 (1976); Briggs v. Goodwin, 186 U.S.App.D.C. at 188-90, 569 F.2d at 19-21.


. 438 U.S. 478, 98 S.Ct. 2894, 57 L.Ed.2d 895 (1978).


. Id. at 515-16, 98 S.Ct. at 2915-16. See Kissel v. Breskow, 579 F.2d 425 (7th Cir. 1978) (Executive Secretary of the Disciplinary Commission protected by absolute immunity “in determining to file a grievance, in filing the grievance, in notifying [the appellant], and in seeking a Commission determination on what disciplinary actions should be taken”).


. 423 F.2d 188 (2d Cir. 1969), aff'g 290 F.Supp. 835 (S.D.N.Y.1968), cert. denied, 398 U.S. 929, 90 S.Ct. 1819, 26 L.Ed.2d 92 (1970).


. The majority “would prefer not to follow” Dacey for three reasons: (1) the holding is tantamount to a grant of qualified immunity; (2) the court’s conclusion that although the association acted as a prosecutor, it was not entitled to immunity when initiating a lawsuit is “plainly inconsistent” with Imbler v. Pachtman, 424 U.S. 409, 431, 96 S.Ct. 984, 995, 47 L.Ed.2d 128 (1976) (“in initiating a prosecution . . the prosecutor is immune from a civil suit for damages”); (3) in Dacey the association was trying to suppress a book, not discipline a person giving specific legal advice to specific individuals. Majority opinion, 207 U.S.App.D.C. at 28, 643 F.2d 778. I agree that Dacey is difficult to harmonize with Butz and Imbler; however, I would not find it necessary to pass on the wisdom of applying Dacey here because of my conclusion that, in view of the investigative nature of the challenged activities, the Committee members are entitled to, at most, qualified immunity.


. 186 U.S.App.D.C. at 190, 569 F.2d at 21.


. Id.


. See Imbler v. Pachtman, 424 U.S. 409, 431 n.33, 96 S.Ct. 984, 47 L.Ed.2d 128 (1976); Briggs v. Goodwin, 186 U.S.App.D.C. at 188-90, 569 F.2d at 19-21.


. Briggs v. Goodwin, 186 U.S.App.D.C. at 188-89, 569 F.2d at 19-20.


. Of course I do not mean to imply that the timing and location of challenged conduct are of themselves entirely dispositive of the immunity issue. Briggs and Imbler indicate that they are not. Imbler v. Pachtman, 424 U.S. 409, 431 n.33, 96 S.Ct. 984, 47 L.Ed.2d 128 (1976); Briggs v. Goodwin, 186 U.S.App.D.C. at 192, 569 F.2d at 23. Nevertheless, I believe these factors are relevant in determining whether questioned activity may be labeled investigative or advocatory. See Daniels v. Kieser, 586 F.2d 64, 67 n.5 (7th Cir. 1978) (although the timing of alleged prosecutorial misconduct not wholly dispositive, “in making the most difficult decision as to what behavior is investigative or administrative and what is quasi-judicial, whether or not the trial has commenced may be relevant”), cert. denied, 441 U.S. 931, 99 S.Ct. 2050, 60 L.Ed.2d 659 (1979).


.Majority opinion, 207 U.S.App.D.C. at 34, 643 F.2d at 784; see id. at 30, 643 F.2d at 780.


. Briggs v. Goodwin, 186 U.S.App.D.C. at 188-89, 569 F.2d at 19-20 (emphasis added).


. In establishing its investigative-advocatory dichotomy, Briggs points out that in Robichaud v. Ronan, 351 F.2d 533 (9th Cir. 1965), “the crucial events took place only after the prosecutor’s field of vision had already narrowed to one crime and one prospective defendant." Briggs v. Goodwin, 186 U.S.App.D.C. at 192, 569 F.2d at 23 (emphasis added). After the plaintiff was arrested, the police — allegedly under direction of the county attorney — attempted to extract a confession from her through various illicit means. It was the attempt so to intimidate her that prompted the Ninth Circuit to label the prosecutor’s conduct investigative, and decline to immunize the activity. By its approving reference to Robichaud, Briggs seems to acknowledge that even where investigation has focused on a particular individual and crime, absolute immunity is not always appropriate.
The attempt by the majority to distinguish Robichaud is unconvincing. The purportedly distinguishing factor is that there, “the prosecutor allegedly knew that he lacked a foundation for his assertion that Miss Robichaud was the perpetrator, [and thus] his inquiry into her affairs involved investigative police work.” Majority opinion, 207 U.S.App.D.C. at 34 n.14, 643 F.2d at 784 n.14. But regardless of the prosecutor’s state of mind, the fact remains that an inquiry focused on a particular individual and wrong was classified as investigatory, not advocatory. And to the extent my colleagues imply that the immunity question turns on the officer’s subjective state of mind and the reasonability of his basis for investigation, they backhandedly lend support to my determination that qualified immunity is the appropriate standard here.


. My colleagues cite three post -Briggs cases from other circuits as consistent with the specific individual-specific wrong test. I do not think them applicable to the case at hand. In Safeguard Mut. Ins. Co. v. Miller, 456 F.Supp. 682, 692 (E.D.Pa.1978), officials authorized to represent the state insurance department were held entitled to absolute immunity for their activity during pretrial discovery procedures. The case is not supportive of the majority’s test, because there not only had the “investigation” focused on particular defendants and wrongs, but an action already had been filed. Discovery procedures should certainly be regarded as intimately connected with the conduct of a trial. Of course, in the instant case no charges had been filed. Similarly, in Daniels v. Kieser, 586 F.2d 64 (7th Cir. 1978), cert. denied, 441 U.S. 931, 99 S.Ct. 2050, 60 L.Ed.2d 659 (1979), the court granted absolute immunity to a prosecutor who had allegedly given false testimony to obtain an arrest warrant for the plaintiff. In that case the plaintiff was a necessary witness in the prosecution’s case, and the court held that ensuring the presence of that party was intimately connected with the conduct of that trial. In Front Runner Messenger Serv., Inc. v. Ghini, 468 F.Supp. 305, 309 (N.D. Ill.1979), the district court held that a city attorney who allegedly gave false testimony to obtain an arrest warrant was performing “conduct within the prosecutorial function of his office.” Arguably this immunity determination was an alternative basis for dismissal, and to that extent the language may be regarded as dictum. If it is not dictum I believe that the decision was wrong in granting absolute immunity to a prosecutor for falsely swearing out a warrant; in the absence of an intimate connection with the initiation and conduct of a prosecution, it would seem he was acting more as a policeman than as an advocate. See Guerro v. Mulhearn, 498 F.2d 1249, 1256 (1st Cir. 1974). But see Atkins v. Lanning, 556 F.2d 485, 488 (10th Cir. 1977).
Other recent cases indicate that prosecutorial conduct with respect to particular persons and wrongs is not always considered advocatory and thereby protected by absolute immunity. Clark v. Lutcher, 436 F.Supp. 1266, 1272-73 (M.D.Pa.1977) (causing arrest and incarceration of plaintiff in connection with death of another allegedly without probable cause was *60investigative conduct); see Slavin v. Curry, 574 F.2d 1256, 1264-65 (5th Cir. 1978) (alleged alteration of trial transcript after trial and prior to appeal not part of prosecutorial function); Guerro v. Mulhearn, 498 F.2d 1249, 1256 (1st Cir. 1974) (district attorney’s cooperation in obtaining search warrant based on allegedly perjured testimony classified as investigatory); Robichaud v. Ronan, 351 F.2d 533 (9th Cir. 1965) (see note 47 supra); Maney v. Ratcliff, 399 F.Supp. 760, 770 (E.D.Wisc. 1975) (leaving entry on National Crime Information Center system after deciding not to extradite plaintiff outside the scope of prosecutorial immunity). See also J. D. Pflaumer, Inc. v. Department of Justice, 450 F.Supp. 1125, 1133 (E.D.Pa.1978) (without reference to the particularity vel non of the grand jury proceeding, the court stated, “the gathering of evidence for the purpose of supporting the presentation of an indictment to the grand jury, at least in the context of this case, is more a kin [s/c] to the prosecutor’s role as an investigator and therefore outside the quasi-judicial phase of his duties”).


.The Chairman began his letter to Simons by writing:
The District of Columbia Bar has supplied us with a list of persons who through some type of listing such as the telephone directory, appear to be holding themselves out as attorneys in the District of Columbia. Pursuant to the Rules of this Court, any person practicing law or holding himself or herself out as authorized to practice law in the District of Columbia must be a duly enrolled active member of The District of Columbia Bar. Since your name appears on the list furnished us, we would appreciate your prompt written advice as to whether or not you are a registered member of The District of Columbia Bar.


. E.g., Majority opinion, 207 U.S.App.D.C. at 30, 35, 643 F.2d at 780, 785.


. See notes 4, 8 and accompanying test supra.


. I think my colleagues’ reliance on the Committee’s purported “prima facie” case against appellants may represent a covert application of the qualified immunity standard, and thus indirectly supports my conclusion that the Committee is protected by qualified immunity here. Their reliance on the “prima facie” case seems very similar to the Second Circuit’s holding in Dacey that because the association had probable cause to initiate unauthorized practice proceedings against Mr. Dacey, his lawsuit was correctly dismissed. As both our opinions observe, the Dacey result was tantamount to a holding that such entities are shielded by only qualified immunity when first amendment rights are involved. See note 39 and accompanying text supra; majority opinion, 207 U.S. App.D.C. at 28, 643 F.2d at 778.


. Brief for Appellees at 20-21.


. Id. at 21.


. The majority opinion also submits that the Committee is subject “to numerous checks capable of deterring, or correcting, unconstitutional conduct.” Majority opinion, 207 U.S.App.D.C. at 32, 643 F.2d at 782. It points out that the contempt proceedings are held before an impartial judge of the Court of Appeals of the District of Columbia, they are adversarial in nature, and subject to appellate review by the entire court of appeals. It suggests the Committee’s power is aíso limited because violation of the unauthorized practice rule is punishable only by contempt and/or subject to injunctive relief. However, these safeguards only protect against unconstitutional action in the initiation and conduct of lawsuits; they do not protect against excesses in the investigative or administrative efforts of the Committee. The majority also submits that the three-year limitation on the terms of Committee members and the availability of writs of mandamus protect against unlawful conduct. Assuming that the possibility of mandamus relief and the short length of terms for Committee members to some extent protect against unconstitutional abuse of power, I am not convinced that they constitute meaningful restraints on investigative misconduct here.


. Brief for Appellees at 20.


. Imbler v. Pachtman, 424 U.S. 409, 430, 96 S.Ct. 984, 995, 47 L.Ed.2d 128 (1976).


. Apparently only the Committee as an entity is authorized to commence judicial proceedings regarding the unauthorized practice of law. See D.C.Ct.App.R. 46 II(b)(8).


. Affidavit of Edgar T. Bellinger at 3 (7 Oct. 1975). Another alleged purpose of the investigation was to determine, “if any violation were felt to exist or have been committed, whether voluntary compliance could be secured or whether a petition to the Court for issuance of a rule to show cause should be filed.” Id. At the time this suit was filed, the Committee was *62just beginning the investigative portion of its proceedings, and had not yet come to the point of deciding whether or not to initiate proceedings. Cf. Briggs v. Goodwin, 186 U.S.App.D.C. at 193, 569 F.2d at 24 (qualified immunity where prosecutor’s task was to “determine whether any violations of federal law properly attributable” to anti-war group or its members had occurred, “ascertain the precise nature of those crimes, and the identity of” the perpetrators).


. Majority opinion, 207 U.S.App.D.C. at 31 n.10, 643 F.2d at 781 n.10.


. id. at 32-33, 643 F.2d at 782-783.


. See note 35 supra.


. Butz v. Economou, 438 U.S. at 508, 98 S.Ct. 2894, 57 L.Ed.2d 895.


. Wood v. Strickland, 420 U.S. 308, 322, 95 S.Ct. 992, 1001, 43 L.Ed.2d 214 (1975); see O’Connor v. Donaldson, 422 U.S. 563, 577, 95 S.Ct. 2486, 45 L.Ed.2d 396 (1975). Indeed, plaintiffs have alleged that two members of the Committee represent clients who are in competition with clients of the plaintiffs, and that this adversary relationship influenced the zeal with which the Committee pursued the plaintiffs.